Opinion issued May 17, 2007 
 


 
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00804-CR
____________

JOSE MENDOZA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 253rd District Court 
Chambers County, Texas
Trial Court Cause No. 22809



MEMORANDUM  OPINION
	Appellant, Jose Mendoza, challenges the trial court's denial of his pretrial
application for habeas corpus relief.  Appellant, charged with the second degree
felony offense of possession of marihuana, alleged in his writ application that the
State failed to timely obtain an indictment and that he should be released on a
personal recognizance bond.
	Appellant has been convicted of the underlying offense and is no longer subject
to pretrial confinement.  The pretrial writ is therefore moot.  See Martinez v. State,
826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Hubbard v. State, 841 S.W.2d 33, 33
(Tex. App.--Houston [14th Dist.] 1992, no pet.).
	We dismiss the appeal  as moot.
	We further dismiss all pending motions as moot.

PER CURIAM


Panel consists of Justices Taft, Jennings, and Alcala

Do not publish.  Tex. R. App. P. 47.2.(b).